JOURNAL ENTRY AND OPINION
{¶ 1} Relator Charles D. McCuller seeks a writ of procedendo in order to compel the respondent, Judge Una H.R. Keenon, to rule on his Civil Rule 60(B) motion, filed on August 7, 2002, in the underlying cases of East Cleveland v. McCuller, East Cleveland Municipal Court, case Nos. 01CRB01028-1-2 and 01CRB01028-2-2. The respondent has not filed an answer or dispositive motion. For the following reason, McCuller's request for a writ of procedendo is granted.
 {¶ 2} A petition for a writ of procedendo is appropriate when a court has either refused to render a judgment or has unnecessarily delayed proceeding to judgment. State ex rel.Miley v. Parrot (1996), 77 Ohio St. 3d 64, 671 N.E.2d 24. "An inferior court's refusal to timely dispose of a pending action is the ill a writ of procedendo is designed to remedy." State exrel. Dehler v. Sutula (1995), 74 Ohio St. 3d 33, 656 N.E.2d 332
quoting State ex rel. Levin v. Sheffield Lake (1994),70 Ohio St. 3d 104, 637 N.E.2d 319.
 {¶ 3} A review of the record indicates that Judge Keenon has not ruled on McCuller's Civ.R. 60(B)(5) motion as filed on August 7, 2002. Because this motion has been pending for over seventeen months, we hold that McCuller's request for relief in procedendo is well taken. The respondent is hereby directed to rule on the pending motion within thirty (30) days from the date of this entry. Respondent to pay costs. The clerk is directed to serve upon the parties notice of this judgment and its date of entry upon the journal. Civ.R. 58(B).
 {¶ 4} Writ granted.
Patricia Ann Blackmon, P.J., and Timothy E. McMonagle J., concur.